Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 4, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s public assistance grant due to the unreported presence in the household of her husband. Determination annulled, on the law, without costs or disbursements, petition granted, and respondents are directed to reinstate petitioner’s public assistance grant. The evidence submitted by the local agency at the fair hearing was clearly hearsay. Although hearsay evidence is admissible in administrative proceedings, there nonetheless must be a "residuum of legal evidence to support the claim” (Matter of Carroll v Knickerbocker Ice Co., 218 NY 435, 440). Moreover, uncorroborated hearsay evidence does not constitute the substantial evidence upon which an administrative decision must be based (see Edison Co. v Labor Bd., 305 US 197; Matter of Hagood v Berger, 42 NY2d 901). Additionally, there is no evidence in the record indicating that petitioner deliberately concealed or withheld information from the local agency. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.